NO. 2B328

IN THE SUPREME COURT OF THE STATE OF HAWAFI

DASON UDAC and GWENDOLYN N. UDAC, TruStee for
the Alfredo Udac Revocable Livinq Truet,
Petitioner3/Plaintiffs~Appellees/CrosS~AppellantS

vs. d §:¢; faa

   

 

§§
TAKATA CORPORATION, ReSpondent/Defendant~i §§ M%
Appellant/CroSS-Appellee 5 ng §§
HAWAI: M@T@Rs, :Nc., D@f@ndant ‘€*?
z:¢i §

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. O2~l-O260)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Acoba, J., for the courtU
The Application for Writ of Certiorari filed on
December 7, 2009 by Petitioners/Plaintiffs-AppelleeS/CrosS-
AppellantS DaS0n Udac and Gwendolyn N. Udac, TruStee for the
Aflredo Udac Revocable Livinq TruSt, is hereby rejected.
DATED: Honolulu, HawaiUq January 21, 20lO.
FOR THE COURT:

Associate JuStice

 

Dwayne S. Lerma &

Jo Anne Goya (Lerma &
Goya); Steve K. HiSaka &
Gail Y. CoSgroVe (HiSaka
YoShida & CoSqrove); and
Jeffrey L. Fisher (Davis

1 Considered by: Moon, C.J., Nakayama, Ac0ba, Duffy, and Circuit

Court B0rder in place of Recktenwald, J., recused.

wright Tremaine LLP)
(admirted pro hac vioe)
for petitionerS/
plaintiffS~appelleeS/
croSS~appellantS.

No. 2832S, Udac v. Takata Coro., Order Rejecting Application for
Writ of Certiorari

_2__